McCay, Judge,
being brother-in-law of one of the executors, who was propounding the will in controversy, would not preside. Counsel for propouuders moved to strike that executor’s name from the record. Two Judges presiding said he could not do so.
He then moved to sever as to plaintiffs in error, and then *302to decline to litigate as to that executor, citing 6 Georgia Reports, 210; 10th, 1, etc. This was refused.
Linton Stephens ; Peeples & Stewart ; Reed & Morton, for propounders.
R. Toombs ; J. D. Matthews, for defendant.
The cause was then argued before two Judges, but the judgment was postponed .till next term, Loghrane, Chief Justice, “not being able to give it attention.”